DETAILED ACTION
This action is responsive to the communications filed on 3/8/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 67-86 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Where independent claim 67 is directed to a buffer circuit, comprising: a first feedback buffer to receive a first component of a current-mode signal and a second feedback buffer to receive a second component of the current-mode signal; a first inverter comprising: a first input coupled to an output of the second feedback buffer and to an input of a first current gain circuit through a first filter, and a first output coupled to an input of the first feedback buffer; and	a second inverter comprising: a second input coupled to an output of the first feedback buffer and to an input of a second current gain circuit through a second filter, and a second output coupled to an input of the second feedback buffer.
	Where independent claim 78 is directed to a method for operating a signal buffer, the method comprising: receiving a differential current-mode signal at a first buffer and at a second buffer; mirroring, by a first inverter of a set of two or more inverters cross-coupled with the first buffer and the second buffer, a first component of the differential current-mode signal flowing into the signal buffer to a first current gain circuit when the differential current-mode signal is in a first state; and mirroring, by a second inverter of the set of two or more inverters, a second component of the differential current-mode 
	Where claim 84 is directed to a system comprising: a transceiver circuit; and a signal buffer to receive a differential signal current-mode signal from the transceiver circuit, the signal buffer comprising: a first buffer having a first input coupled to a first input node to receive a first component of an input signal, a second buffer having a second input coupled to a second input node to receive a second component of the input signal, a first inverter comprising a first P-type field-effect-transistor (PFET) and a first N-type field-effect-transistor (NFET) coupled between a high rail and a low rail of a first voltage supply, the first inverter having a third input coupled to an output of the second buffer, the first inverter having an output coupled to the first input node, a second inverter comprising a second PFET and a second NFET coupled between the high rail and the low rail of the first voltage supply, the second inverter having a fourth input coupled to an output of the first buffer, the first inverter having a second output coupled to the second input node, a first filter to couple a mirrored current from the first NFET to a first current gain circuit when the differential signal current-mode has a first state, and a second filter to couple a mirrored current from the second NFET to a second current gain circuit when the differential signal current-mode has a second state.


	With regards to claims 67, 78, and 84; the closest prior art of record are Viani (US 2014/0218070: previously cited) and Yu et al. (US 2013/0040695: previously cited); the merits of these references were addressed in the Office Action mailed on 1/7/2021 (all of which is incorporated by reference into this section of this Office Action).
	However, the prior art of record (including but not limited to the Viani and Yu et al. references), fail to anticipate and/or obviously meet (either alone or in-combination) the following supported limitations (with emphasis added):

67.	A buffer circuit, comprising: 
	a first feedback buffer to receive a first component of a current-mode signal and a second feedback buffer to receive a second component of the current-mode signal;
	a first inverter comprising:
a first input coupled to an output of the second feedback buffer and to an input of a first current gain circuit through a first filter, and 
a first output coupled to an input of the first feedback buffer; and
	a second inverter comprising:
a second input coupled to an output of the first feedback buffer and to an input of a second current gain circuit through a second filter, and
a second output coupled to an input of the second feedback buffer.



	receiving a differential current-mode signal at a first buffer and at a second buffer; 
	mirroring, by a first inverter of a set of two or more inverters cross-coupled with the first buffer and the second buffer, a first component of the differential current-mode signal flowing into the signal buffer to a first current gain circuit when the differential current-mode signal is in a first state; and
	mirroring, by a second inverter of the set of two or more inverters, a second component of the differential current-mode signal flowing into the signal buffer to a second current gain circuit when the differential current-mode signal is in a second state.

84.	A system comprising: 
	a transceiver circuit; and 
	a signal buffer to receive a differential signal current-mode signal from the transceiver circuit, the signal buffer comprising: 
a first buffer having a first input coupled to a first input node to receive a first component of an input signal, 
a second buffer having a second input coupled to a second input node to receive a second component of the input signal, 
a first inverter comprising a first P-type field-effect-transistor (PFET) and a first N-type field-effect-transistor (NFET) coupled between a high rail and a low rail of a first voltage supply, the first inverter having a third input coupled to an output of the second buffer, the first inverter having an output coupled to the first input node, 
a second inverter comprising a second PFET and a second NFET coupled between the high rail and the low rail of the first voltage supply, the second inverter having a fourth input coupled to an output of the first buffer, the first inverter having a second output coupled to the second input node, 
a first filter to couple a mirrored current from the first NFET to a first current gain circuit when the differential signal current-mode has a first state, and 
a second filter to couple a mirrored current from the second NFET to a second current gain circuit when the differential signal current-mode has a second state.

Furthermore, the Examiner notes that the entirety of each independent claim is the subject matter that renders each of the independent claims allowable, not solely the emphasized limitations above (since the other limitations provide context).  Where the dependent claims are each allowable for at least the subject matter of the corresponding independent/parent claim(s) (and/or their own respectively required limitations).  Claims 67-86 each meet the provisions of 35 U.S.C. 101 and relevant provisions of 35 U.S.C. 112 in the context of an allowance.  Therefore, claims 67-86 are allowed (as previously addressed). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and are cited in the attached PTO-892 form.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. Perez whose telephone number is (571)270-3231.  The examiner can normally be reached on Monday through Friday: 10am to 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M PEREZ/Primary Examiner, Art Unit 2637                                                                                                                                                                                                        3/17/2021